tcmemo_2014_34 united_states tax_court ann s carrino petitioner v commissioner of internal revenue respondent cr traders partners lp ann s carrino a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date john m youngquist for petitioner jon d feldhammer and rebecca s duewer-grenville for respondent we consolidated ann s carrino docket no and cr traders partners lp ann s carrino a partner other than the tax_matters_partner docket no for a decision without trial under rule unless we say otherwise all references to rules are to the tax_court rules_of_practice and procedure all bare references to sections are to the internal_revenue_code in effect at the relevant time memorandum findings_of_fact and opinion holmes judge ann and vince carrino legally_separated in date shortly thereafter vince used community_property to fund a partnership that operated a wildly successful hedge fund that partnership’s original return didn’t name ann as a partner or report any distributions to her a few years later-- in date--a state court approved the couple’s agreement that of the then-current value of vince’s investment in the partnership was community_property in response vince filed an amended partnership return that identified ann as a partner the commissioner says that ann owes tax on the income attributable to her share of the partnership in which she didn’t know she was a partner ann disagrees with this perplexing assertion findings_of_fact in date ann married vince carrino in california he was and remains an exceptionally skilled financial manager who has operated a number of volatile hedge funds managing those funds between and was according to vince kind of like riding a roller coaster blindfolded and naked through a nuclear power plant it was not a pleasant experience the stress built up and the marriage deteriorated in date vince petitioned to dissolve the marriage while he and ann legally_separated four days later the divorce action dragged on for more than four years i cr traders vince started a new hedge fund the same year he separated from ann in date he had formed a limited_liability_company called cr traders llc cr llc and named himself the managing member that entity served as general_partner to a partnership that vince in his capacity as manager of cr llc created on date--cr traders partners l p cr lp although vince made capital contributions to cr llc about dollar_figure sometime in 2002--which cr llc then contributed to cr lp--neither of those contributions occurred before he and ann legally_separated in date cr lp began operating as a hedge fund in date and vince managed it through cr llc even though they were still married but legally_separated at the time vince apparently made this investment without notifying ann--much less obtaining her consent because cr llc had two members vince and william foley and because they didn’t elect to treat it as a corporation it is classified as a partnership see sec_301_7701-3 proced admin regs see infra opinion section ii a for a discussion on legal_separation in california cr lp was successful from the start cr llc’s own share in the fund earned about dollar_figure million on an initial investment of about dollar_figure during alone cr llc then contributed over dollar_figure million more in capital during and ended up with a year-end capital_account of over dollar_figure million according to its original partnership return cr lp issued schedules k-1 partner’s share of income deductions credits etc to other partners ann however was not listed as one of them nor was she listed as a member on cr llc’s own partnership return ann did not report any income from either cr llc or cr lp on her form_1040 at some point after cr lp was up and running--the record is unclear exactly when--ann learned of vince’s investment in cr llc and cr lp in the state-court dissolution proceedings ann asserted that all of the funds vince used after their legal_separation for that investment were community_property because ann filed as head_of_household even though she was still legally married under state law that year see infra opinion section ii a a person legally_separated from her spouse at the end of a tax_year is not considered married that year for purposes of the code in determining eligibility for head-of-household status see sec_2 we don’t think this particular disjunction between federal tax law and state marriage law is vulnerable to challenge congress can make determinations that bear on marital rights and privileges notwithstanding state law to the contrary--so long as the effect of the federal_law doesn’t restrict and disabl e the rights of a class of persons that the laws of various states have sought to protect united_states v windsor u s __ __ __ 133_sct_2675 they were traceable to money from another hedge fund that vince had founded and operated during their marriage--and that his investment in that earlier fund consisted entirely of community_property vince disagreed and protracted litigation ensued finally in date a state family court judge presided over a settlement conference between counsel for both vince and ann during that conference counsel signed a court- approved settlement agreement stating that of vince’s current interest in cr llc was traceable to community_property while the remaining -- traceable to vince’s performance fees--was vince’s separate_property the agreement also provided that ann’ sec_50 community-property share in that interest would be promptly liquidated and paid to her vince acted quickly and by the end of november cr lp distributed nearly dollar_figure million to ann about another month later on date vince and ann’s marriage ended when the superior court of california granted their divorce that amount was based on an estimate from vince’s counsel that cr lp’s value as of date was about dollar_figure million dollar_figure million less an income-tax obligation of about dollar_figure million the following year however the state court determined that cr lp’s date value was significantly higher and in date granted ann a judgment against vince for an additional dollar_figure million plus interest ii the amended returns the settlement agreement didn’t settle all the remaining issues between ann and vince when the superior court granted the divorce it also bifurcated the case to allow the family court to retain jurisdiction over the remainder of the marital- property disposition vince argued that ann needed to reimburse him for income- tax_payments he had made with respect to community-property income for tax years to ann contended that vince would be reimbursed as part of the overall true up for the property division vince took matters into his own hands on date he submitted amended partnership returns for cr lp and cr llc to the irs cr lp’s amended_return reported for the first time that ann was a partner and included a k-1 that allocated to her dollar_figure in other income and dollar_figure in interest_expense on investment debts for a net distributive_share of dollar_figure cr lp also amended the k-1 for cr llc--it showed a corresponding decrease of dollar_figure in cr llc’s distributive_share compared to its original k-1 vince was in other these cases concern only ann’s tax_year an date state court decision showed that the carrinos had settled their dispute about the benefits and liabilities attributable to community_income and losses for and the parties agree that if we decide ann is responsible for half of the community_income then her share is dollar_figure words taking the position that ann was a partner only in cr lp--the hedge fund--and not in cr llc the general_partner of the hedge fund--even though he had bought into cr lp in part with community_property routed through cr llc vince also had cr llc file its own amended_return for this new return did not show any additional members but did show a decrease of dollar_figure in vince’s distributive_share ann didn’t file a amended individual return reflecting the amounts shown on the k-1 that cr lp issued to her iii the fallout the commissioner took notice of that inconsistency examined ann’s individual return and in date sent her a notice_of_deficiency for that tax vince filed his own amended individual return to reduce his taxable_income by the same dollar_figure the superior court was not pleased it is clear that vince’s hasty and unilateral action in this regard has caused needless fees and costs while this court has no jurisdiction over the irs it does have jurisdiction over the parties and their dealings with each other the court agrees with ann and finds vince’s actions with respect to their tax returns to be unnecessary and contrary to the fiduciary duties to ann as a result he shall pay when due and indemnify and hold ann free and harmless of and from all penalties interest fees and costs incurred by her over and above the actual taxes federal and state due on her returns as ultimately determined by the irs and the franchise tax board emphasis added while ann contends that the commissioner--due to confidentiality rules-- has declined to reveal to her how the irs treated vince’s claim for a refund on his amended_return we take judicial_notice that the irs disallowed it vince filed a tax_court petition in date seeking redetermination of the irs’s decision to disallow his refund claim of dollar_figure for carrino v commissioner t c dkt no date the commissioner responded by filing a motion to dismiss for lack of jurisdiction on the ground that he had not sent vince a notice_of_deficiency for that year nor made any other determination that conferred jurisdiction on us id date in date after vince failed to file an objection we granted the commissioner’s motion id t c date year that notice said that since a state court decision finalizing a community_property split indicated that she received over dollar_figure of capital_gain in she should have reported that amount on her return ann a california resident timely filed a petition contesting that notice she asserts that she was not a partner in cr lp--during or at any time that case got put on hold when the commissioner began a tefra examination of cr lp both parties recognize that the commissioner issued this notice beyond the normal three-year assessment_period see sec_6501 ann however concedes that if the large sum of income from cr lp or cr llc is includible in her taxable_income for that year the statute_of_limitations is open under sec_6501 which gives the irs six years after the filing of a return if a taxpayer omits_from_gross_income an amount greater than of the amount of gross_income stated in that return the commissioner has conceded that if the income is not attributable to her then the statute_of_limitations has run the notice_of_deficiency made various other adjustments to income but the parties settled all of them tefra is the tax equity and fiscal responsibility act of tefra pub_l_no 96_stat_324 one part of which governs the tax treatment and audit procedures for most partnerships see tefra secs stat pincite tefra requires the uniform treatment of all partnership items --a term defined by sec_6231 and --and its general goal is to treat all partners alike when the irs adjusts partnership items the identity of the partners in a partnership is a partnership_item when as here it affects the distributive_share of the other partners see 118_tc_541 as with much of tefra there is much subtlety here a partner’s identity may not be a partnership_item where there is a dispute as to whether a person not listed as a partner on the partnership return is a partner see 95_tc_74 in context of s_corporation then continued the next year he sent ann a notice of final_partnership_administrative_adjustment using the amounts shown on cr lp’s amended_return in12 which he determined that she was a partner ann responded with a petition in which she asked us to determine that she was not a partner in cr lp we continued subject_to tefra partnership procedures holding that whether taxpayer was beneficial_owner of interest was shareholder-level item see also grigoraci v commissioner tcmemo_2002_202 whether bankrupt’s estate and bankrupt were both partners was an affected_item because it doesn’t affect distributions to other partners an fpaa as a notice of final_partnership_administrative_adjustment is abbreviated is the tefra equivalent of a notice_of_deficiency in that it triggers the start of the time for filing a petition with the tax_court she filed that petition approximately four months after the irs issued her the fpaa if the partnership’s tax_matters_partner which ann wasn’t doesn’t file a petition_for_readjustment of partnership items within days of the fpaa’s mailing then a notice_partner may do so within days after the close of the 90-day period see sec_6226 see also 85_tc_900 sec_6231 generally defines a notice_partner as a partner who is entitled to notice under sec_6223 which includes any partner in a partnership with or fewer partners as is the case with cr lp and for these purposes tefra provides an expanded definition of partner it includes any person whose income_tax_liability is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership sec_6231 because ann’s income-tax liability is determined in part by taking into account cr lp’s partnership items she is considered a notice_partner see mann-howard v commissioner tcmemo_1992_537 wl at n noting that under tefra a wife filing a joint_return with her husband who is a partner in a tefra partnership can herself be considered a constructive partner consolidated the cases and the parties submitted them for decision under rule i parties’ arguments opinion the parties do not agree on the controlling question in these cases ann frames it narrowly--she asserts that we must ask whether the court-ordered marital division made her a partner in cr lp in she says that means we need to first analyze the nature of her interest under california community-property law and then address how the code determines whether someone is a partner in a partnership she argues that under california community-property law vince’s investment of community funds in cr lp did not give her a community-property interest in cr lp’s assets it gave her instead only a claim in and against vince’s partnership share in cr llc and through cr llc’s own partnership_interest in cr lp a claim in and against cr lp’s capital and income but only with respect to the part that was community_property from her perspective the court- approved settlement agreement in determined what part of cr llc’s and cr lp’s capital and income she was entitled to the subsequent distributions that she received from her ex may have come from cr lp’s assets but were only a payment to her from his share of those assets--they do not take her back in time and make her a partner to use the technical jargon of california community- property lawyers she argues that before the settlement she only had an inchoate one-half community-property interest in the value of what vince had invested in cr lp after their separation the distribution she received as a result of the settlement merely cashed her out of that community-property interest this means ann says that nothing in the code requires us to retroactively consider her a partner in cr lp for tax purposes ann also appeals to common sense--how could she be a partner when cr lp didn’t show her as a partner on its original return and when she didn’t even know that the partnership existed she says that vince filed the amended partnership return only so he could himself file an amended_return for to claim that he had overpaid his taxes by overreporting the income that he received from cr llc and cr lp the commissioner asks a simpler question must ann pay tax on dollar_figure of the income earned by cr lp that year and in arguing the answer should be in the affirmative he takes a different approach he argues that we don’t need to answer the question of whether ann was a partner in cr lp in that’s because according to the commissioner in ann held at least a present_interest in half of the income from vince’s community_property share of cr llc which itself received income from its partnership share in cr lp whatever that interest was it generated income on which she owes tax we agree with the commissioner’s approach in ann’s individual case in deciding that case we need not figure out whether ann was a partner in cr lp-- we need to answer only the question posed in any income-tax case--is the commissioner’s determination in the notice_of_deficiency correct or in ann’s case does she owe income_tax on half of the dollar_figure that is equal to stipulated community-property income attributable to vince’s share in cr llc ii federal tax law treatment of community_property sec_66 deals with the treatment of community_income married couples in a community-property state like california who don’t file joint tax returns generally must report half of the total community_income earned by the spouses during the taxable_year sec_1_66-1 income_tax regs see also 403_us_190 with community_income like other income federal income-tax liability follows ownership mitchell u s pincite and state law controls the ownership determination--it ‘creates legal interests but as we discuss in more detail later sec_66 and its accompanying regulations list some exceptions to the general_rule that each spouse must report half of the total community_income see generally sec_66 see also sec_1_66-1 income_tax regs the federal statute determines when and how they shall be taxed ’ id quoting 287_us_103 while the parties seem to agree on the community-property portion of income vince’s share of cr llc earned in they dispute whether ann had a present_interest in that portion during that year we look to california community-property law to settle that dispute a ann and vince were legally married in we must first resolve a threshold issue of whether ann and vince were even married in remember the general_rule requiring each spouse to report half of the community_income applies only to married couples who file separately ann and vince legally_separated on date after spouses legally separate the earnings or accumulations of each party are the separate_property of the party acquiring the earnings or accumulations cal fam code sec_772 west but does legal_separation end the marriage the commissioner contends the marriage didn’t end until date when the superior court granted their divorce ann argues--without a corresponding citation--that under california family law the marriage effectively ended on the date of legal_separation we side with the commissioner legal_separation does not end the marriage see monroe v superior court of los angeles county p 2d cal a separate_maintenance decree does not end the marriage estate of lahey v bianchi cal rptr 2d ct app noting legal_separation formerly known as decree of special maintenance jacquemart v jacquemart p 2d cal ct app a decree of separate_maintenance does not end the marriage we therefore hold that ann and vince were still legally married until late date and because ann and vince filed separately the general_rule that each spouse must report half of the community_income is in play here b community_income in cr lp now we turn to whether ann had a present_interest in the community- property portion of income vince earned as a member of cr llc in it’s well-established under california community-property law that the character of property as separate or community is determined at the time of its acquisition see v see p 2d cal in other words once property is community_property it is ‘stamped a community asset from then on’ unless the parties agree otherwise or its character is changed in some other way recognized by law in re marriage of rossin cal rptr 3d ct app quoting in re marriage of lehman p 2d cal thus it’s irrelevant when an individual actually receives the stream of income from that community asset rather the critical question is when the right to that stream of income accrued id pincite emphases added and even if one spouse invests community_property in a partnership with a nonspouse the property invested remains community_property see mccall v mccall p 2d cal ct app the interest in a partnership is not a new kind of property but takes its character as separate or community_property in accordance with how and when it was acquired id thus it doesn’t matter that vince through cr llc funded cr lp after he legally_separated from ann what’s important is that he funded that interest with community_property and the fact that he invested it in a partnership with a third party doesn’t change the characterization ann doesn’t seem to dispute that there was a community-property portion of income earned in from cr lp via vince’s interest in cr llc however she characterizes her right in this income in as an inchoate right citing black’s law dictionary she notes that such a right is one that has not fully developed matured or vested and she argues that this was precisely the california family law right she had until it was determined in date what amount of community_property was contributed to cr lp thus ann contends she had no right to cr lp income in that could be determined and subject her to tax that year we disagree her interest was not inchoate in california law tells us that far from being inchoate each spouse’s interest in community_property during continuance of the marriage relation is present existing and equal cal fam code sec_751 west in other words a community-property interest in a spouse’s partnership_interest is more than a mere money claim it’s a present_interest kenworthy v hadden cal rptr ct app the dispute in kenworthy was also over the nature of a wife’s community- property interest in her husband’s partnership as in this case mr kenworthy had used community_property to fund a partnership mrs kenworthy then died and in her will she left her community_property to various devisees id pincite mr kenworthy began to pay them their shares of the profits from the partnership id pincite those payments ended when mr kenworthy died and mrs kenworthy’s devisees never filed a claim against his estate for their shares of the partnership property id pincite the time for creditors to file claims against mr kenworthy’s estate then passed but mrs kenworthy’s devisees sued on a theory that her will had given them an actual property interest in mr kenworthy’s partnership and not just a claim to a share of its income the california court of appeal agreed the court first held that the wife’s interest in her husband’s partnership was not merely an expectant one but a present and existing one id pincite when the community_property was transferred to the partnership the wife did not divest herself of her community interest in that property in favor of a general money claim against the husband she merely traded her community interest in one asset for a community interest in another asset the husband’s partnership_interest id and because the devisees took a present existing interest to one-half of the husband’s partnership_interest under the terms of the wife’s will they were owners of that one-half interest id pincite although their interest was not community_property they had a claim to a present_interest in the partnership and not a general claim against the estate id thus because they owned a one-half interest in the husband’s partnership_interest the court held that they didn’t need to present a creditor’s claim and so were not time-barred id pincite we think the situation here is very similar when vince invested the community_property in cr lp ann did not divest herself of her community interest in that property in favor of a money claim against him any more than the wife did in kenworthy she merely traded her community interest in one asset for a community interest in another asset ie vince’s membership share of cr llc’s partnership_interest in cr lp kenworthy cal rptr pincite we are not saying that ann’s community-property interest made her part owner of cr lp’s assets but we do hold that her interest--an interest in vince’s membership share of cr llc’s partnership_interest in cr lp--was a present_interest and not a mere expectancy see id we acknowledge that those principles from kenworthy may be in tension with earlier california caselaw rosenthal v rosenthal cal rptr ct app for example was a dispute over a husband’s law partnership--a partnership he had begun during his marriage the wife claimed a community interest in that partnership because the husband had funded it with community assets id pincite the trial_court adopted that theory and the california court of appeal agreed id pincite its explanation is less than clear however at least to nonspecialists it said that a lthough specific property is divested of its community character upon its transfer to a partnership the husband’s interest in the partnership itself is community_property id pincite ann argues that kenworthy also stood for the proposition that specific property is divested of its community character upon its transfer to a partnership continued emphasis added citing cal corp code sec thus the court explained the wife acquires a general claim in her husband’s share of the partnership in place of her interest in specific community assets transferred to the partnership id pincite emphasis added in other words when parties are divorced and the community_property is divided the wife should be compensated for giving up her claim to the husband’s share of the partnership id emphasis added citing carmichael v carmichael cal app 2d ct app to hold otherwise the court said would allow a husband to transfer community assets to a partnership during the pendency of a divorce action in order to defeat his wife’s community_property rights id we note here that kenworthy agrees with rosenthal’s result--both cases protect a wife against her husband’s claim that she had no interest in partnership property that was traceable to community funds see kenworthy cal rptr at continued this statement however was from a dissent kenworthy v hadden cal rptr ct app evans j dissenting carmichael did not in fact characterize one spouse’s community-property interest in the other spouse’s partnership_interest as a general claim rather it held only that a wife should be able to receive as community_property a sum representing a portion of her husband’s partnership_interest without an accounting carmichael v carmichael cal app 2d ct app but it carefully distinguished many of the propositions rosenthal used to reach that result it first reread california corporation code section 15025--the only authority cited in rosenthal to support its statement that community_property is divested of its character upon transfer to a partnership that code section kenworthy explained only clarifies the character of partnership property as between the partners it does not attempt to characterize the nature of the partnership_interest of a partner as between a husband and his wife as to them the husband’s interest in the partnership is still community_property despite cal corp code sec id pincite citing mccall v mccall cal app 2d ct app kenworthy also limited rosenthal’s characterization of a wife’s community-property interest in her spouse’s partnership_interest as only a general claim kenworthy explained that a court of dissolution --like the trial_court in rosenthal-- has broad powers to divide assets accordingly in that context there is no objection to an inexact description of wife’s interest as a general claim id pincite emphasis added but since a probate court--like the trial_court in kenworthy--did not have broad discretion to divide assets its description of the wife’s community-property interest had to be very precise see id we recognize that kenworthy appears to distinguish rosenthal on the grounds that kenworthy was a probate case while rosenthal was a dissolution continued here as in kenworthy we must be extra precise in describing what property rights ann had in and following kenworthy we conclude that ann had a present and existing community-property interest in of vince’s interest in cr lp--which he held in the form of a membership interest in cr llc the court-approved settlement agreement in recognized that interest it didn’t create that interest therefore--regardless of whether ann was a partner in cr lp or a member in cr llc in 2003--we conclude that the general_rule of federal continued case see kenworthy cal rptr pincite but kenworthy emphasizes that distinction only to highlight the relative importance of the precision each of the two courts needed to do their jobs ann argues in her reply brief that both kenworthy and rosenthal are distinguishable because those cases involved viable partnerships that existed during a marriage since ann argues that her marriage with vince effectively ended upon legal_separation see supra opinion section ii a she contends that the partnership here was not funded--and thus was not in existence--until after the marriage ended we’ve already found however that vince funded the partnership while he and ann were still legally married at times ann appears to argue that since vince funded cr lp after their separation began she somehow lost a present_interest in the money until the property settlement in that would ignore the fact that vince used community_property to fund cr lp in and the use of those funds to invest in cr lp through cr llc didn’t divest ann of her interest in the community_property after 2002--she just traded her community interest in one asset for a community interest in vince’s interest in cr lp through cr llc each time vince made an investment in that partnership see kenworthy cal rptr pincite she never lost a present_interest in the community-property funds income-tax law--that a married_person filing separately must report half of the community income--applies in her case to the income that cr llc earned see sec_1_66-1 income_tax regs we conclude by noting credible arguments that might’ve been relevant to our analysis but that we don’t consider because the parties failed to make them see eg efron v commissioner tcmemo_2012_338 at n n first we note the commissioner does not mention sec_1_702-1 of the regulations sec_702 and its accompanying regulations provide rules to determine the income-tax liability of a partner for his distributive_share of a partnership’s income that regulation states that if a husband and wife in a community-property state file separate returns and only one spouse is a member we are left with the vexing question of what to do with ann’s tefra case there is no caselaw on whether this lack of effect at the partner level means the tefra case is somehow moot we do have jurisdiction to decide it see note supra and the fpaa does determine that a change in ownership occurred in that made ann a partner that year we think this means that that determination might have consequences for later years and for other partners of cr lp for if that year is somehow open for any of them other than ann we therefore find that this part of the commissioner’s determination is not moot but that it is wrong because ann’s interest in cr lp was not that of a partner but of a holder of a community-property interest in vince’s partnership we thus rule in ann’s favor in the partnership case we do note however that the parties did not brief this possible consequence of their respective positions they should feel especially free to move for reconsideration if they care to direct their attention to it and disagree with us of a partnership the part of his distributive_share of income which is derived from community_property should be reported by the husband and wife in equal proportions sec_1_702-1 income_tax regs we also note ann’s failure to argue for innocent-spouse relief as we mentioned earlier see supra note sec_66 and its accompanying regulations list a couple exceptions to the general_rule that each spouse must report half of the total community_income but these require proof of four conditions see sec_66 - or arguments about all the facts and circumstances see sec_66 sec_1_66-4 income_tax regs because ann didn’t argue that she fell within either of these exceptions we deem this issue waived see eg welle v commissioner t c ___ ___ slip op pincite n date dollar_figure decision will be entered under rule in docket no decision will be entered for petitioner in docket no another one of those exceptions lies within the discretion of the commissioner sec_66 authorizes him to disallow the benefits of any community-property law to a taxpayer with respect to any income if the taxpayer acted as if he were solely entitled to such income and the taxpayer failed to notify the taxpayer’s spouse of the nature and amount of such income before the due_date for filing the return for the tax_year in which the income was derived see 112_tc_183 the commissioner however didn’t invoke that subsection here to apply all of the income to vince
